Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0081504 A1 to Fujisawa.
Re claim 1, Fujisawa teaches: a non-transitory computer-readable recording medium having recorded therein a program for causing a processor of a terminal apparatus ([0076], “cartridge 17 is a storage medium for storing game program […] the cartridge 17 stores a ROM 171 for memorizing game program and a RAM 172 for rewritably memorizing backup data. The UPU core 21 executes the game program memorized in the ROM 171 of the cartridge 17. The WRAM 22 stores temporary data obtained by executing the game program and data for producing images. The ROM 171 stores programs that are groups of instructions and groups of data executable by the computer, such as the game machines 1 and 2, especially by the CPU core 21. Such game program is read by the WRAM 22 and is executed.) to function as: 
a game progressor configured to progress a game based on content information that prescribes progression contents of the game; 
22, and a virtual world for a game is produced in such a way that a player character operable by a player, many characters and objects that are backgrounds, such as towns and dungeons, are produced and located in the produced three-dimensional virtual space. The three-dimensional virtual space where various kinds of objects were thus located is rendered through a virtual camera located in a predetermined position so as to obtain a two dimensional image, and the obtained two-dimensional image is displayed on a display, such as the LCDs 11 and 12. In such a case, the game program and the CPU core 21 are virtual world producing means.” (emphasis added
a first acquirer configured to acquire first progression information indicative of a degree of progress of the game in the terminal apparatus; 
 [0091] describes a cooperation (multiplayer) mode in which a first player and second player each operate the game to jointly battle an enemy character. In this cooperation mode, [0096] describes that a “progressing state” is stored in the memory of each gaming machine, host game machine 1 and guest game machine 2 for example, this progressing state comprising a space-time parameter describing each player’s progress in time and in a positional coordinate system.
a second acquirer configured to acquire, from another terminal apparatus connected to the terminal apparatus via a network, input information that was input at the another terminal apparatus that progresses the game based on the content information, 
[0095] describes that once a cooperation (multiplayer) game has begun, “the respective game machines start progress of the cooperation game”. [0096] describes that, in addition to 
[0097] describes an exemplary scenario where a guest game machine 2 joins a cooperation game that begins based on progress in time and position up to that point by the user of game machine 1, stating that, “the guest game machine 2 is controlled according to the game program in such a way that the guest game machine 2 enters the game that is progressing in the host game machine 1 so as to play the cooperation game based on the present information transmitted from the host game machine 1.”
[0098] also describes that, “information regarding the position of the player character in the virtual space and the virtual time is periodically exchanged between the respective game machines through the wireless interface 29 according to each game program, and the information regarding the position of the player character in the virtual space and the virtual time stored in each memory is renewed.”
Regarding the claim limitation directed to progressing a game state to move a player character by each player, [0089] describes the game mechanic subject to player operation of an input device – “Each player character can move on a map which is formed in the virtual space comprising the virtual world based upon signals outputted in response to an operation of the operational switch portion 14 (and/or touch panel 13) which is input means by a player through processing by the CPU core 21 according to the game program. The scenario of the game thus advances in the virtual world. Such a scenario has two or more scenes according to an area of the three-dimensional virtual space where the player character positions in the virtual world, 
and second progression information indicative of a degree of progress of the game in the another terminal apparatus as of a point in time when the input information was input at the another terminal apparatus; 
[0096] describes that, “When the cooperation game is started, present information which shows a progressing state of a present game stored in a predetermined memory of the host game machine 1 (similar in the guest game machine 2) according to the game program of the host game machine 1, that is, a space-time parameter, is read out and is transmitted from the host game machine 1 to the guest game machine 2. The above-mentioned present information are a virtual time to be used at least in the game that is time based upon Noon-Nighttime axis and season time axis and information showing a coordinate position of the player character in the virtual space in the host game machine 1.” (emphasis added)
[0098] also describes that, “information regarding the position of the player character in the virtual space and the virtual time is periodically exchanged between the respective game machines through the wireless interface 29 according to each game program, and the information regarding the position of the player character in the virtual space and the virtual time stored in each memory is renewed.” (emphasis added) and 
an output controller configured to control output of output information that corresponds to the input information acquired by the second acquirer based on the first progression information acquired by the first acquirer and the second progression information acquired by the second acquirer. 

[0098] describes that, “Thereafter, until finish of the corresponding game, each CPU core 21 of the game machines 1, 2 adjusts the positional relation between the player character and the other player characters to be operated by the respective game machines 1, 2 and a passage of the virtual time between the respective game machines in such a way that the information regarding the position of the player character in the virtual space and the virtual time is periodically exchanged between the respective game machines through the wireless interface 29 according to each game program, and the information regarding the position of the player character in the virtual space and the virtual time stored in each memory is renewed.” (emphasis added)
Re claims 7, and 11, [0098] describes that, until the finish of the corresponding game, progress information is periodically exchanged between machines 1 and 2 so that they can play a game benefitting from the progress each has made. Whatever quantity of updates are exchanged is some “number of updates of status information” for each of the terminal and another terminal apparatus. 
Re claim 8, [0168] describes that a preferred embodiment of the invention is peer-to-peer such that one machine is the host and the other is the server, but that they may also be connected by network communication through a server. [0182] describes that in this client-
Re claims 9, 10, 13, 15, refer to the rejection of claim 1. 
Re claims 4, 12, 14 and 16, these claims are directed to the type of information that is gathered by a processor and displayed by a display, which in the context of apparatus claims is not of patentable significance, because these limitations are intended-use statements that recite desired end results obtainable from operating the system or device, and/or functional language that describes what the system or device must be capable of, usable for, programmable for, or the like. However, recitations to receiving a message gathered by a processor or input by a user and displaying it fail to positively recite particular structural components or adaptations that are required over the prior art or recite positive statements of required functions with ties to specific structural elements that would elevate the functions to patentable significance by essentially defining a new apparatus. 
Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claims to the second case, wherein the claims are directed to conveying a message to a human reader without causing any function that improves 
Re claims 17-19, refer to the rejections of claims 7 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujisawa.
Re claim 5, [0098] describes that, “until the finish of the corresponding game,” progress information is periodically exchanged between machines 1 and 2 so that they can play a game benefitting from the progress each has made. This “until the finish” anticipates or at least renders obvious the claimed requirement for suspending updating of progression information when progress of the game in the terminal apparatus reaches a predetermined stage (the finish disclosed by Fujisawa.)
Allowable Subject Matter
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5 and 7-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715